The discretion of the justice at Special Term to rehear this motion was well grounded on the later facts of the injury and damage by letting pipes and hydrants freeze, and the dangers from possible contagion among the horses which defendants quartered on the fair grounds. Having thus reheard the motion, his order as reconsidered preferring the trial of the cause, is not appealable. (167 App. Div. 126.) The appeal is, therefore, dismissed, with ten dollars costs and disbursements. Jenks, P. J., Carr, Stapleton and Putnam, JJ., concurred; Mills, J., not voting.